Case 2:18-cv-13982-TGB-APP ECF No. 62, PageID.5295 Filed 08/19/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


RAY AHMED FAYAD,                                 2:18-CV-13982-TGB


                  Plaintiff,
                                               ORDER TO RETURN
                                                  PROPERTY
      vs.


JAMES MCMAHON, et al.,


                  Defendants.

      This case involves the execution of a search warrant on Plaintiff’s
junkyard, and his subsequent arrest, on January 8, 2016. Defendants

seized evidence consisting of business records, computers, tools, and
auto parts, as well as a number of automobiles. Although Defendants
conceded at a hearing before the Court on August 18, 2021 that Plaintiff

was never charged with any crime, that the investigation was closed,
and that no forfeiture proceedings were ever initiated regarding the
seized items, they have not been returned to Plaintiff after more than

five years. In its briefing, Defendant City of Hamtramck noted that “the
business records, computers and parts tagged as evidence is preserved
simply on a litigation hold and can be turned over to Plaintiff at any

time.” Def.’s Reply, ECF No. 54, PageID.3433.
                                     1
Case 2:18-cv-13982-TGB-APP ECF No. 62, PageID.5296 Filed 08/19/21 Page 2 of 2




      Now would be a good time.
      There is no demonstrated law enforcement purpose or statutory

authority justifying Defendant City of Hamtramck’s retention of this
evidence. Consequently, the City of Hamtramck is ordered to return any
of Plaintiff’s personal property seized during the search of Plaintiff’s

property; that is, “business records, computers, and parts tagged as
evidence,” within seven (7) days of the date of this Order. As to the
seized automobiles Plaintiff seeks to have returned, they are not

covered within the scope of this Order, but the parties are directed to
meet and confer to discuss a process to effectuate the return of any
automobiles seized from Plaintiff’s property unless they were identified

as stolen. Before releasing the personal property, the City may log,
photograph, or otherwise make a record of any items that are being
returned, and Plaintiff must sign a receipt documenting his acceptance

of the itemized property, for chain of custody purposes.
      IT IS SO ORDERED.
      DATED this 19th day of August, 2021.


                                   BY THE COURT:




                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge

                                     2
